DETAILED ACTION
Status of the Claims
	This Notice of Allowance is submitted in response to the RCE filed on 5/17/21.
	Claims 1, 4, 8, 11, 15, and 18 have been amended.
	Claims 3, 5-6, 10, 12-13, 17, and 19-20 have been cancelled.
	Therefore, claims 1-2, 4, 7-9, 11, 14-16, and 18 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Rejections
	First, the previous rejection under 35 USC 112 has been withdrawn in response to Applicant’s amendments.
	Examiner also notes the previous withdrawal of the rejection under 35 USC 101 on 2/17/21.  Examiner noted that while the invention is still directed to an abstract idea, the additional elements, in combination, collectively disclose features that are more meaningful than the judicial exception, and are thus integrated into a practical application.  Examiner further notes Applicant’s discussion of technical improvements in paragraphs 84-85 of the specification.
Reasons for Allowance
	As previously noted, the primary reference (Hawkins) discloses a system, method, and computer-readable medium comprising:
Processors, databases, and server computers (Fig. 1; Paragraphs 18-19) for receiving offer activation request data, the offer activation request data including a loyalty number and an identification of a digital offer, the digital offer associated with 
However, neither Hawkins nor any of the other cited references disclose a method for generating a digital payment file based on the discount amount associated with the activated digital offer, the digital payment file specifying a refund amount to be electronically transmitted to the consumer entity associated with the loyalty card, the refund amount resulting after the purchase of the product associated with the activated digital offer in response to determining that the post-sale product rebate is available for the consumer entity after the purchase of the product.  The references also fail to disclose a method in which the post-sale rebate being a rebate that is available for the consumer entity after the consumer entity has purchased the product associated with the activated digital offer, or in which the refund amount is transmitted automatically to the consumer entity without an explicit input from the consumer entity to avail the post-sale product rebate.

The NPL reference (Qiu) merely describes various methods of digital coupon (offer redemption), but does not disclose the details articulated above.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681    




/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681